 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     MARK E. WOOLF
 4   ROBERT A. KNIEF
     Assistant United States Attorney
 5   501 Las Vegas Boulevard South, Suite 1100
 6   Las Vegas, Nevada 89101
     Telephone: 702-388-6336
 7   Email: Mark.Woolf@usdoj.gov

 8   Counsel for Plaintiff United States
 9
10                                UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12

13
     United States of America,                        )
14                                                    )   Case No: 2:18-cr-00092-RFB-VCF
                     Plaintiff,                       )
15                                                    )
            v.                                        )   STIPULATION FOR PRE-SENTENCE
16                                                    )   PAYMENT TOWARD RESTITUTION
     David Lee Harris,                                )
17                                                    )
                     Defendant.                       )
18                                                    )
19          The parties, pursuant to 28 U.S.C. §§ 2041-2042, hereby stipulate to the pre-sentence

20   deposit of funds to be withdrawn and applied toward Defendant David Lee Harris’s restitution

21   amount in this matter at the time judgment is entered. The stipulation is based on the following:

22          1.      Defendant David Lee Harris (“Harris”) has pled guilty to one-count of Bank

23   Robber in violation of 18 U.S.C. § 2113(a). ECF No. 41.

24          2.      Pursuant to the Plea Agreement, Harris agreed to “release funds and property

25   under his control in order to pay any fine, forfeiture, or restitution, ordered by the Court.” ECF

26   No. 41. Harris further acknowledged that he received $886 as a result of his offense, and that

27   amount is due and owing as restitution in this matter. ECF No. 41.

28          3.      The parties have conferred and hereby stipulate to the pre-sentence deposit of


                                                      1
 1   restitution funds with the Clerk of Court, to be held until the Judgment is entered in this matter

 2   by the Court.

 3          4.       The parties seek an order directing the Clerk of Court to accept Harris’s pre-

 4   sentence payments for restitution. Pursuant to 28 U.S.C. § 2041, the Clerk of Court is

 5   authorized to accept and hold such funds on behalf of Harris until the time of sentencing, which

 6   is currently scheduled for September 17, 2019. Further, pursuant to 28 U.S.C. § 2042, the

 7   parties request an order that upon the entry of a criminal judgment in this case, the Clerk of

 8   Court is to withdraw and apply the deposited funds to the criminal financial obligations,

 9   including restitution, imposed against Harris in the sequence established in 18 U.S.C. § 3612(c).

10          5.       Harris may submit payment by cash, cashier’s check, or money order made

11   payable to “Clerk, U.S. District Court” with “2:18-cr-00092-RFB-VCF” noted on each payment

12   mailed or delivered to:

13          Clerk of the Court, District of Nevada
            333 Las Vegas Boulevard, South
14          Room 1334
            Las Vegas, Nevada 89101
15

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                      2
 1          WHEREFORE, the parties stipulate for an order directing the Clerk of Court to accept

 2   pre-sentence payments to be held on deposit until judgment is entered, and thereafter applied

 3   toward the criminal monetary penalties, including restitution, imposed in this matter as provided

 4   by law and in accordance with the Clerk’s standard operating procedures.

 5          Respectfully submitted this 7th day of August 2019.

 6    NICHOLAS A. TRUTANICH                           Oronoz, Ericsson & Gaffney, LLC
      United States Attorney
 7

 8    /s/ Mark E. Woolf                                /s/ Thomas A. Ericsson
      Mark E. Woolf                                   Thomas A. Ericsson.
 9    Assistant United States Attorney                1050 Indigo Drive, Suite 120
                                                      Las Vegas, NV 89145
10

11                                                    Attorney for Defendant David Lee Harris

12

13

14

15

16

17                                                   IT IS SO ORDERED:
18
19

20                                                   RICHARD F. BOULWARE,II
                                                     UNITED STATES DISTRICT JUDGE
21
                                                     DATED: August 8, 2019
22

23

24

25

26

27

28


                                                     3
